FILED
                             NOT FOR PUBLICATION                             JUN 30 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RISHI RAJ,                                        No. 12-71707

               Petitioner,                        Agency No. A089-299-861

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Rishi Raj, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and review de novo claims of due process violations, Zetino v. Holder, 622
F.3d 1007, 1011 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Raj’s statement and a doctor’s letter regarding

the origin of his injuries, and the inconsistencies regarding whether Raj was caught

in a dispute between political figures or gang members. See Shrestha, 590 F.3d at

1048 (adverse credibility determination was reasonable under the “totality of

circumstances”); see also Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007)

(inconsistencies between testimony and documentary evidence support adverse

credibility determination). The agency considered Raj’s explanations for these

inconsistencies and was not compelled to accept them. See Zamanov v. Holder,

649 F.3d 969, 974 (9th Cir. 2011). We reject Raj’s claim that the agency ignored

evidence or failed to consider the totality of circumstances. In the absence of

credible testimony, Raj’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                          2                                       12-71707
      Raj’s CAT claim also fails because it is based on the same testimony that the

agency found not credible, and Raj does not point to any other evidence in the

record that compels the finding it is more likely than not he would be tortured by

or with the consent or acquiescence of the Indian government if returned. See id.

at 1156-57. We reject Raj’s contention that the agency failed to consider all the

evidence relevant to his CAT claim. See Almaghzar v. Gonzales, 457 F.3d 915,

921-22 (9th Cir. 2006).

      Finally, Raj’s due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                    12-71707